  Case 20-13492      Doc 38    Filed 12/07/20 Entered 12/08/20 09:06:19             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )                BK No.:    20-13492
Angela L Wilkerson                          )
                                            )                Chapter: 13
                                            )
                                                            Honorable David D. Cleary
                                            )
                                            )
               Debtor(s)                    )

                      ORDER SUSTAINING OBJECTION TO CLAIM 7-2

       This cause coming to be heard on the Objection of the Debtor for entry of an Order regarding
Claim 7-2, the Court having jurisdiction over the matter and being fully advised in the premises;

   IT IS HEREBY ORDERED:

  1. That the Debtor's Objection to Claim 7-2 filed by the Internal Revenue Service is sustained.

  2. That Debtor owes the Internal Revenue Service the priority amount of $9,682 for the 2017, 2018
and 2019 taxes.




                                                         Enter:


                                                                  Honorable David D. Cleary
Dated: December 07, 2020                                          United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
